Case: 20-20394     Document: 00515857895         Page: 1     Date Filed: 05/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 11, 2021
                                  No. 20-20394
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Samuel David Cortez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-559-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Samuel David Cortez pleaded guilty, pursuant to a plea agreement, to
   a superseding criminal information charging him with three counts of
   interference with commerce by robbery and one count of attempted
   interference with commerce by robbery. The district court sentenced Cortez


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20394     Document: 00515857895          Page: 2   Date Filed: 05/11/2021




                                   No. 20-20394


   to concurrent terms of 121 months of imprisonment and three years of
   supervised release. Cortez argues that the Government plainly breached the
   plea agreement by failing to request dismissal of the original indictment at
   sentencing.
          “The Government must strictly adhere to the terms and conditions of
   its promises in a plea agreement.” United States v. Harper, 643 F.3d 135, 139
   (5th Cir. 2011). Based on our review of the record and the briefs, including
   the Government’s concession of reversible error, we agree that Cortez is
   entitled to relief. See id. Accordingly, the case is REMANDED to the
   district court for the limited purpose of entering a corrected judgment
   reflecting dismissal of the original indictment.         The judgment is
   AFFIRMED in all other respects.




                                        2